Citation Nr: 1708358	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-33 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety (other than posttraumatic stress disorder [PTSD]).

2.  Entitlement to service connection for a foot disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to March 1970, including in the Republic of Vietnam from February 3, 1969 to March 17, 1970.  His decorations include the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 (peripheral neuropathy) and July 2009 (anxiety, foot, and skin) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claim of entitlement to service connection for PTSD was granted by the RO in a June 2010 rating decision.

The Veteran was scheduled to present testimony at a Central Office hearing before a Veterans Law Judge in March 2017.  However, prior to the hearing, the Veteran informed VA that he would be withdrawing his appeal.


FINDING OF FACT

On March 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety; entitlement to service connection for a foot disorder; entitlement to service connection for a skin disorder; and entitlement to service connection for peripheral neuropathy by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a March 2017 statement, the Veteran requested that the Board dismiss his appeal of the issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety; entitlement to service connection for a foot disorder; entitlement to service connection for a skin disorder; and entitlement to service connection for peripheral neuropathy.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal of the issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety; entitlement to service connection for a foot disorder; entitlement to service connection for a skin disorder; and entitlement to service connection for peripheral neuropathy.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and the appeal is dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

The appeal of the issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety; entitlement to service connection for a foot disorder; entitlement to service connection for a skin disorder; and entitlement to service connection for peripheral neuropathy is dismissed.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


